Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The action is in response to the Applicant’s communication filed on 07/22/2019.
Claims 1-37 are pending, where claims 1 and 27 are independent.
Claims 11-18 and 37 are objeceted.

Information Disclosure Statement 
The information disclosure statement (IDS) submitted on 07/22/2019 has been filed on the filing date of the application. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Foreign Priority 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The non-English certified copy has been filed in parent Application No. JP 2018-139210, filed on 07/25/2018 and JP 2018-175569, filed on 09/20/2018. 
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).

However, the English translation of the foreign application (Full) is required for priority claim in addition to abstract only. See MPEP 213.04, 2304.01(c), 37 CFR § 1.55(g)(3-4).
Multiple filed related applications 
Applicants have filed multiple related applications. To date, it appears that the related co-pending applications (e.g. Application No. 16/520702, 16/517890, 16/669572 and 16/826354) stand pending and yet to be examined. These are plurality of co-pending related Applications and double patenting issue is proper. See MPEP 804 and 1490 (VI) D:   
Nonstatutory Double Patenting 
37 CFR 1.78(b) provides that when two or more applications filed by the same applicant contain conflicting claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application.  Applicant is required to either cancel the conflicting claims from all but one application or maintain a clear line of demarcation between the applications.  See MPEP § 822.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  See MPEP § 804.

Claims 1 and 27 are provisionally rejected on the ground of nonstatutory double patenting over claims 1-10 of copending U.S. Patent application No. 16/520702 (PGPub No. 2020/0030939 A1).  This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending US Patent application No. 16/520702 (PGPub No. 2020/0030939 A1) and the instant applications are claiming common subject matter, as follows: 

Instant Application No. 16/517890
US Application 16/520702 (PGPub No. 2020/0030939 A1)
Title 
GRINDING QUALITY ESTIMATION MODEL GENERATING DEVICE, GRINDING QUALITY ESTIMATING DEVICE, POOR QUALITY FACTOR ESTIMATING DEVICE, GRINDING MACHINE OPERATION COMMAND DATA ADJUSTMENT MODEL GENERATING DEVICE, AND GRINDING MACHINE OPERATION COMMAND DATA UPDATING DEVICE
ESTIMATION MODEL CREATING DEVICE FOR GRINDING WHEEL SURFACE CONDITION ESTIMATION, GRINDING WHEEL SURFACE CONDITION ESTIMATING DEVICE, ADJUSTMENT MODEL CREATING DEVICE FOR GRINDING MACHINE OPERATION COMMAND DATA ADJUSTMENT, AND UPDATING DEVICE FOR GRINDING MACHINE OPERATION COMMAND DATA UPDATE

a measured data acquiring unit configured to acquire measured data in a predetermined period for each of a plurality of workpieces, the measured data being data measured when grinding of the workpiece is performed using a grinding wheel in a grinding machine, and the measured data being at least one of first measured data indicating a state of a structural member of the grinding machine and second measured data associated with a grinding region; and 
a first learning model generating unit configured to generate a first learning model for estimating grinding quality of the workpiece by machine learning using the measured data associated with the plurality of workpieces as first learning input data.
1. An estimation model creating device for grinding wheel surface condition estimation comprising: 
a measurement data obtaining unit configured to obtain a plurality of measurement data pieces measured during grinding of a plurality of workpieces with a grinding wheel in a grinding machine, each measurement data piece being obtained for a predetermined period of time during grinding of a corresponding one of the plurality of workpieces, each measurement data piece including at least one of first measurement data and second measurement data, the first measurement data indicating a condition of a structural member of the grinding machine, the second measurement data relating to a ground portion of the corresponding workpiece; and 
a first learning model creating unit configured to perform machine learning using the plurality of measurement data pieces of the plurality of workpieces as first-learning input data so as to create a first learning model for estimating a surface condition of the grinding wheel.
Claims 2-37 are also provisionally obvious to the claims 1-20 of the U.S. Patent co-pending Application No. 16/520702 (USPGPub No. 2020/0030939 A1).


	Claims 1 and 27 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of co-pending application 16/520702 (PGPub No. 2020/0030939 A1). Although the conflicting claims are not identical, they are not patentably distinct from each other (as shown in first learning model generating unit configured to generate a first learning model for estimating grinding quality of the workpiece by machine learning using the measured data associated with the plurality of workpieces” of the application is equivalent to the limitation “first learning model creating unit configured to perform machine learning using the plurality of measurement data pieces of the plurality of workpieces” of the co-pending application) in scope and they use the similar limitations and produce the same end result of estimating a surface condition or grinding quality.  
 It would be therefore obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made that to modify or to omit the additional elements of claims 1-10 of the co-pending application to arrive at the claims 1 and 27 of the instant application, would perform the same functions as before. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not yet been patented. See MPEP § 804.


Claim Objections
Claims 32 and 35 are objected to because of the following informalities: 
Claim 32 and 35 recite the limitation "--- to any of the claims 27--" in line 2. But, it should be "--- to claim 27 --" in line 2. Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19-20 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
	Claim 19-20 recite the limitation “approximate relation expression”. The term “approximate” renders the claim indefinite because the claim(s) include(s) elements not actually disclosed or clearly defined in the specification and it is a broad term, thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05.  

CLAIM INTERPRETATION 
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


	 The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 

(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 

“learning model generating unit configured to generate” in claims 1-5, 7, 9, 25-27, 37 and “grinding quality estimation model generating device”, “grinding characteristic calculating unit configured to calculate” in claim 2-3, 19-23  and “grinding quality estimating unit configured to estimate” in claim 8, 23, 35 and “determination unit configured to determine” in claim 10 and “difference information extracting unit configured to compare” in claim 11, 16, 18, 37 and “poor quality factor estimating unit configured to estimate” in claim 12, 37 and “surface state estimating unit configured to estimate” in claim 24 and “incentive determining unit configured to determine”, “operation command data adjusting unit configured to adjust” in claim 25-27, 29-32, 36-37. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof (see Fig.2-14). However, the claim limitations lacks the corresponding structure, material, or acts for performing the claimed function “- generating -”, “- calculating --”, “-- estimating ---”, “--- determining ---” “--adjusting---” in claims. Because the unit/device may be software or hardware.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


Claim Rejections - 35 USC § 112 
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7-12, 16, 18-27, 29-32, 35-37are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
As for example, claim 1 limitation recites “learning model generating unit configured to generate” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
However, the limitations fails to clearly disclose the corresponding structure, material, or acts for performing the claimed function “generating”. Again, the written description does not clearly disclose the element “unit” as structure, material, or acts for performing the claimed function. However, the “unit” may be software or hardware lacks the structure to perform the functionality of the claim limitations. Thereby, the limitation lacks the structure to perform the functionality of the claim limitations. 
Therefore, the claim 1 is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Similar explanations are applicable for the limitations in claims 2-5, 7-12, 16, 18-27, 29-32, 35-37. Therefore, the claims 1-5, 7-12, 16, 18-27, 29-32, 35-37 are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.

Applicant may: 
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c) Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)). 
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. 
For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181. 


Claim Rejections - 35 USC § 103 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  



Claims 1-10 and 19-36 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Bandoh, et al (USPGPub No. 20190291228 A1) in view of Takigawa, et al. (USPGPub No. 20170270434 A1). 
(Bandoh [abstract] “machine tool includes - a state-quantity-estimation-data calculation unit that calculates state quantity estimation data from a simulation model” see Fig. 1-8, state estimation proved the quality estimation) comprising: 
a measured data acquiring unit configured to acquire measured data in a predetermined period for each of a plurality of workpieces, the measured data being data measured when grinding of the workpiece is performed using a grinding wheel in a grinding machine, and the measured data being at least one of first measured data indicating a state of a structural member of the grinding machine and second measured data associated with a grinding region (Bandoh [0032-34] “control system 200 includes a control device 50, a first motor 12, a rotational speed sensor 14, a third motor 31, a position sensor 32, a second motor 23, a rotational angle sensor 24, and a computer-aided-design (CAD) data holding unit 60” [0043-46] [abstract] see Fig. 1-8, plurality of sensors for acquiring the measured data including structure and machining and during the machine operating time); and 

But, Bandoh does not explicitly teach a first learning model generating unit configured to generate a first learning model for estimating grinding quality of the workpiece by machine learning using the measured data associated with the plurality of workpieces as first learning input data.
However, Takigawa discloses a first learning model generating unit configured to generate a first learning model for estimating grinding quality of the workpiece by (Takigawa [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] [0045-56] see Fig. 1-8, learning model to predict the condition as quality estimation).
Bandoh and Takigawa are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain machine tool.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities learning model for estimating grinding quality, as taught by Bandoh, and incorporating learning model for learning laser machining condition data for quality machining, as taught by Takigawa.  

As to claims 2 and 3, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The grinding quality estimation model generating device according to claim 1, wherein: 
the measured data is at least one of actual operation data on a driving device of the grinding machine, the first measured data, and the second measured data (Bandoh [0032] “control system 200 includes a control device 50, a first motor 12, a rotational speed sensor 14, a third motor 31, a position sensor 32, a second motor 23, a rotational angle sensor 24, and a computer-aided-design (CAD) data holding unit 60” [abstract] see Fig. 1-8, plurality of sensors for acquiring the measured data including structure and machining and during the machine operating time); 
the grinding quality estimation model generating device further comprises a grinding characteristic calculating unit configured to calculate a value indicating a grinding characteristic based on the measured data in the predetermined period (Bandoh [0088-89] “machining state data of the workpiece W is calculated in real time based on the state quantity data acquired during the machining of the workpiece W - includes the error data indicating the shape error variation of the workpiece W with respect to the target shape, and indicates the machining quality of the workpiece W” [0062-65] “machining-state calculation unit 53 calculates the surface unevenness of the workpiece W -- tool 1 wobbles, chattering vibration occurs in the tool 1, and at least one of the tool 1 and the workpiece W slightly vibrates” [0032] “computer-aided-design (CAD) data holding unit 60” [abstract] see Fig. 1-8; machining quality as grinding quality; surface unevenness as grinding characteristic or surface state); and 
the first learning model generating unit is configured to generate the first learning model for estimating the grinding quality of the workpiece by the machine learning using the measured data in the predetermined period and the value indicating the grinding characteristic as the first learning input data (Takigawa [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] see Fig. 1-8, learning model to predict the condition during the machine operating time as quality estimation; learning model update unit provides plurality of learning based on earlier learning estimation/calculation for plurality of target data).

As to claim 4, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The grinding quality estimation model generating device according to claim 1, wherein: 
the measured data acquiring unit is configured to acquire the first measured data which is at least one of vibration of the structural member of the grinding machine and a deformation amount of the structural member of the grinding machine (Bandoh [0063-65] “tool 1 wobbles, chattering vibration occurs in the tool 1, and at least one of the tool 1 and the workpiece W slightly vibrates” [0032] [abstract] see Fig. 1-8, plurality of sensors for acquiring the vibration), and 
the second measured data which is at least one of a size and a grinding point temperature of the workpiece that varies due to the grinding, as the measured data (Bandoh [0048] “system identification, dynamic characteristic data indicating the dynamic characteristic of the tool 1 - includes the mass component, the damper component, and the spring component - such as the outer shape and the size” [0032] [abstract] see Fig. 1-8, plurality of sensors for acquiring the vibration); and 
the first learning model generating unit is configured to generate the first learning model by the machine learning using the first measured data and the second measured data associated with the plurality of workpieces, as the first learning input data (Takigawa [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] see Fig. 1-8, learning model to predict the condition during the machine operating time as quality estimation; learning model update unit provides plurality of learning based on earlier learning estimation/calculation for plurality of target data).

As to claim 5, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The grinding quality estimation model generating device according to claim 1, further comprising 
a grinding quality data acquiring unit configured to acquire, for each of the plurality of workpieces, grinding quality data on the workpiece (Bandoh [0032] “control system 200 includes a control device 50, a first motor 12, a rotational speed sensor 14, a third motor 31, a position sensor 32, a second motor 23, a rotational angle sensor 24, and a computer-aided-design (CAD) data holding unit 60” [0088-90] “machining state data of the workpiece W is calculated in real time - machining state data of the workpiece W includes the error data indicating the shape error variation of the workpiece W with respect to the target shape, and indicates the machining quality of the workpiece W”  [0071-80] “contact with each other and the workpiece W being machined - each of a plurality of workpieces W” [abstract] see Fig. 1-8, plurality of sensors for acquiring the measured data including structure and machining and during the machine operating time)
(Takigawa [0114-122] “machine learning algorithms largely classified into “supervised learning”, “unsupervised learning” and “reinforcement learning.” [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] see Fig. 1-8).

As to claim 6, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The grinding quality estimation model generating device according to claim 5, wherein the grinding quality data on the workpiece is at least one of affected layer data on the workpiece, surface quality data on the workpiece, and chatter mark data on the workpiece (Bandoh [0062-65] “machining-state calculation unit 53 calculates the surface unevenness of the workpiece W -- tool 1 wobbles, chattering vibration occurs in the tool 1, and at least one of the tool 1 and the workpiece W slightly vibrates” [0032] [0043-46] [abstract] see Fig. 1-8, plurality of sensors for acquiring the measured data including structure and machining and during the machine operating time).

As to claim 7, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  

an operation-relevant data acquiring unit configured to acquire operation-relevant data in the predetermined period for each of the plurality of workpieces, the operation-relevant data being at least one of operation command data for a control device of the grinding machine and actual operation data on a driving device controlled by the control device (Bandoh [0032] “control system 200 includes a control device 50, a first motor 12, a rotational speed sensor 14, a third motor 31, a position sensor 32, a second motor 23, a rotational angle sensor 24, and a computer-aided-design (CAD) data holding unit 60” [0071-80] “contact with each other and the workpiece W being machined - each of a plurality of workpieces W” [0043-46] [abstract] see Fig. 1-8, element 50 controller to provide command based on the plurality of sensors for acquiring the measured data), 
wherein the first learning model generating unit is configured to generate the first learning model by the machine learning using the measured data on the plurality of workpieces and the operation-relevant data, as the first learning input data (Takigawa [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] see Fig. 1-8).

As to claim 8, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  

a grinding quality estimating unit configured to estimate grinding quality of a new workpiece using the first learning model and estimation input data which is the measured data in the predetermined period during grinding of the new workpiece (Takigawa [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] [0045-56] see Fig. 1-8, update learning model provides predicted as new workpiece).

As to claim 9, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The grinding quality estimating device according to claim 8, wherein: 
the first learning model generating unit is configured to generate the first learning model (Takigawa [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] see Fig. 1-8, learning model to predict the condition as quality estimation) for estimating at least one of an affected layer state of the workpiece, surface quality of the workpiece, and a chatter mark state of the workpiece as the grinding quality of the workpiece, and the grinding quality estimating unit is configured to estimate at least one of the affected layer state of the workpiece, the (Bandoh [0062-65] “machining-state calculation unit 53 calculates the surface unevenness of the workpiece W -- tool 1 wobbles, chattering vibration occurs in the tool 1, and at least one of the tool 1 and the workpiece W slightly vibrates” [0032-34] [0043-46] [abstract] see Fig. 1-8, update workpice with adjusted error provides predicted as new workpiece).

As to claim 10, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The grinding quality estimating device according to claim 8, further comprising a determination unit configured to determine whether the workpiece is non-defective or defective based on the grinding quality of the workpiece estimated by the grinding quality estimating unit (Bandoh [0032] “control system 200 includes a control device 50, a first motor 12, a rotational speed sensor 14, a third motor 31, a position sensor 32, a second motor 23, a rotational angle sensor 24, and a computer-aided-design (CAD) data holding unit 60” [0043-46] [abstract] see Fig. 1-8, element 50 controller as determination unit to provide the state estimation as defective or non-defective).

As to claims 19 and 20, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The grinding quality estimation model generating device according to claim 2, wherein the grinding characteristic calculating (Takigawa [0121-125] “to obtain a value of a target variable y when values taken by state variables x1, x2, x3, . . . during the learning process are applied to the regression formula” [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] see Fig. 1-8 and equations 1-3, the neural network provides plurality of input variables x to get plurality of output variable in the learning model makes a relation to obtain a target value as grinding charateristic).

As to claims 21 and 22, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The grinding quality estimation model generating device according to claim 2, wherein the grinding characteristic calculating unit is configured to calculate at least one of sharpness of the grinding wheel, a dynamic pressure of a coolant which is supplied to a grinding point, and static rigidity of the workpiece, as the value indicating the grinding characteristic, based on the measured data in the predetermined period (Takigawa [0121-125] “to obtain a value of a target variable y when values taken by state variables x1, x2, x3, . . . during the learning process are applied to the regression formula” [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] see Fig. 1-8 and equations 1-3, the neural network provides plurality of input variables x to get plurality of output variable in the learning model makes a relation to obtain a target value tool or coolant flow of the primary reference Bandoh).

As to claims 23 and 24, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses A grinding quality estimating device comprising: a first learning model storage unit configured to store the first learning model which is generated by the grinding quality estimation model generating device according to claim 2 (Takigawa [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [0154] “output characteristics are updated, and the result stored as a part of the state amount of the laser machining system in the state amount observation unit” [abstract] see Fig. 1-8, element 9 controller includes storage; learning model to predict the condition during the machine operating time as quality estimation; learning model update unit provides plurality of learning based on earlier learning estimation/calculation for plurality of target data); and 
a grinding quality estimating unit configured to estimate grinding quality of a new workpiece using the first learning model, and estimation input data which is the measured data in the predetermined period during grinding of the new workpiece (Takigawa [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] [0045-56] see Fig. 1-8, update learning model provides predicted as new workpiece).

As to claims 25 and 26, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses A grinding machine operation command data updating device comprising: 
an operation command data acquiring unit configured to acquire, for each of a plurality of workpieces, operation command data for a control device of a grinding machine when the grinding of the workpiece is performed using a grinding wheel in the grinding machine (Bandoh [0032] “control system 200 includes a control device 50, a first motor 12, a rotational speed sensor 14, a third motor 31, a position sensor 32, a second motor 23, a rotational angle sensor 24, and a computer-aided-design (CAD) data holding unit 60” [0043-46] [abstract] see Fig. 1-8, element 50 controller to provide operation command based on the plurality of sensors for acquiring the measured data); 
an incentive determining unit configured to determine, for each of the plurality of workpieces, an incentive for the operation command data based on grinding quality of the workpiece (Bandoh [0088-90] “machining state data of the workpiece W is calculated in real time - machining state data of the workpiece W includes the error data indicating the shape error variation of the workpiece W with respect to the target shape, and indicates the machining quality of the workpiece W” [0062-65] “machining-state calculation unit 53 calculates the surface unevenness of the workpiece W” [0071-80] [0032] [abstract] see Fig. 1-8, element 50 controller provides the determination unit for error calculation and position error as incentive to update the operation); 
a third learning model generating unit configured to generate a third learning model for adjusting the operation command data to increase the incentive by machine learning using the operation command data associated with the plurality of workpieces and the incentive (Takigawa [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] see Fig. 1-8, learning model to predict the condition during the machine operating time as quality estimation; learning model update unit provides plurality of learning based on earlier learning estimation/calculation for plurality of target data); and 
an operation command data adjusting unit configured to adjust the operation command data using the operation command data associated with the grinding of a new workpiece, the grinding quality estimated by the grinding quality estimating device according to claim 23, the incentive, and the third learning model (Bandoh [0032] “control system 200 includes a control device 50, a first motor 12, a rotational speed sensor 14, a third motor 31, a position sensor 32, a second motor 23, a rotational angle sensor 24, and a computer-aided-design (CAD) data holding unit 60” [0043-46] [abstract] see Fig. 1-8, element 50 controller to provide adjustment command for update the error as incentive).


an operation command data acquiring unit configured to acquire, for each of a plurality of workpieces, operation command data for a control device of a grinding machine when grinding of the workpiece is performed using a grinding wheel in the grinding machine (Bandoh [0032] “control system 200 includes a control device 50, a first motor 12, a rotational speed sensor 14, a third motor 31, a position sensor 32, a second motor 23, a rotational angle sensor 24, and a computer-aided-design (CAD) data holding unit 60” [0043-46] [abstract] see Fig. 1-8, element 50 controller to provide operation command based on the plurality of sensors for acquiring the measured data); 
a grinding quality data acquiring unit configured to acquire, for each of the plurality of workpieces, grinding quality data on the workpiece (Bandoh [0088-90] “machining state data of the workpiece W is calculated in real time - machining state data of the workpiece W includes the error data indicating the shape error variation of the workpiece W with respect to the target shape, and indicates the machining quality of the workpiece W” [0071-80] “contact with each other and the workpiece W being machined - each of a plurality of workpieces W” [abstract] [0032] [0062-65] see Fig. 1-8, plurality of sensors for acquiring the measured data including structure and plurality of machining output as quality information); 
an incentive determining unit configured to determine, for each of the plurality of workpieces, an incentive for the operation command data based on the grinding quality data (Bandoh [0088-90] “machining state data of the workpiece W is calculated in real time - machining state data of the workpiece W includes the error data indicating the shape error variation of the workpiece W with respect to the target shape, and indicates the machining quality of the workpiece W” [0062-65] “machining-state calculation unit 53 calculates the surface unevenness of the workpiece W” [0071-80] [0032] [abstract] see Fig. 1-8, element 50 controller provides the determination unit for error calculation and position error as incentive to update the operation); and 
But, Bandoh does not explicitly teach a third learning model generating unit configured to generate a third learning model for adjusting the operation command data to increase the incentive by machine learning using the operation command data associated with the plurality of the workpieces and the incentive.

However, Takigawa discloses a third learning model generating unit configured to generate a third learning model for adjusting the operation command data to increase the incentive by machine learning using the operation command data associated with the plurality of the workpieces and the incentive (Takigawa [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference”[0073-76] “error calculation unit 15 calculates a difference between a laser machined result - for predetermined machining obtained by the operation result acquisition unit 12 and a substantially ideal machined result or a target machined result” [abstract] [0045-56] see Fig. 1-8, error calculation for providing adjusting operation command and the amount provides the change as incentive; learning model update unit provides plurality of learning model for plurality of target data).
Bandoh and Takigawa are analogous arts from the same field of endeavor and contain overlapping structural and functional similarities and both contain machine tool.  
Therefore at the time the invention was made, it would have been obvious to a person of ordinary skill in the art to modify the above functionalities learning model for estimating grinding quality, as taught by Bandoh, and incorporating learning model for learning laser machining condition data for quality machining, as taught by Takigawa.  

As to claim 28, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The grinding machine operation command data adjustment model generating device according to claim 27, wherein the grinding quality data on the workpiece is at least one of affected layer data on the workpiece, surface quality data on the workpiece, and chatter mark data on the workpiece (Bandoh [0062-65] “machining-state calculation unit 53 calculates the surface unevenness of the workpiece W -- tool 1 wobbles, chattering vibration occurs in the tool 1, and at least one of the tool 1 and the workpiece W slightly vibrates” [0032] [0043-46] [abstract] see Fig. 1-8, plurality of sensors for acquiring the measured data including structure and machining and during the machine operating time).

As to claim 29, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
(Takigawa [0121-125] “to obtain a value of a target variable y when values taken by state variables x1, x2, x3, . . . during the learning process are applied to the regression formula” [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] see Fig. 1-8 and equations 1-3, the neural network algorithm provides error to increase or decrease the weight in the layers of learning model based on predicted/raw information).

As to claim 30, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The grinding machine operation command data adjustment model generating device according to claim 28, wherein the incentive determining unit is configured to increase the incentive when the surface quality data on the workpiece is equal to or less than a predetermined threshold value and to decrease the incentive when the surface quality data is greater than the predetermined threshold value (Takigawa [0136-138] “ θ is a bias, and fk is an activation function” [0121-125] “to obtain a value of a target variable y when values taken by state variables x1, x2, x3, . . . during the learning process are applied to the regression formula” [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] see Fig. 1-8 and equations 1-3; bias θ as the predetermined threshold value; the neural network algorithm provides error to increase or decrease the weight in the layers of learning model based on predicted/raw information).

As to claim 31, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The grinding machine operation command data adjustment model generating device according to claim 28, wherein the incentive determining unit is configured to increase the incentive when there is no chatter mark and to decrease the incentive when there is a chatter mark, based on the chatter mark data on the workpiece (Takigawa [0121-125] “to obtain a value of a target variable y when values taken by state variables x1, x2, x3, . . . during the learning process are applied to the regression formula” [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] see Fig. 1-8 and equations 1-3, the neural network algorithm provides error to increase or decrease the weight in the layers of learning model based on predicted/raw information from vibration as chatter data).

As to claim 32, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  

a surface state data acquiring unit configured to acquire surface state data on the grinding wheel for each of the plurality of workpieces (Bandoh [0062-65] “machining-state calculation unit 53 calculates the surface unevenness of the workpiece W -- tool 1 wobbles, chattering vibration occurs in the tool 1, and at least one of the tool 1 and the workpiece W slightly vibrates” [0088-89] “machining state data of the workpiece W is calculated in real time based on the state quantity data acquired during the machining of the workpiece W” [0032] “computer-aided-design (CAD) data holding unit 60” [abstract] see Fig. 1-8, sensors to provide plurality of acquiring the measured data including surface state), wherein 
the incentive determining unit is configured to determine, for each of the plurality of workpieces, the incentive for the operation command data based on the grinding quality data and the surface state data (Takigawa [0045-46] “decision-making unit 14 decides and outputs - laser machining condition data to the control apparatus 9” [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] see Fig. 1-8, element 9 control apparatus provides incentive determining unit for decision making as operation command from learning model to provide quality/surface data).


The combination further discloses The grinding machine operation command data adjustment model generating device according to claim 32, wherein the surface state data on the grinding wheel is data that affects grinding quality of the workpiece (Bandoh [0062-65] “machining-state calculation unit 53 calculates the surface unevenness of the workpiece W -- tool 1 wobbles, chattering vibration occurs in the tool 1, and at least one of the tool 1 and the workpiece W slightly vibrates” [0088-89] “machining state data of the workpiece W is calculated in real time based on the state quantity data acquired during the machining of the workpiece W” [0032] “computer-aided-design (CAD) data holding unit 60” [abstract] see Fig. 1-8; grinding characteristic or surface state).

As to claim 34, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The grinding machine operation command data adjustment model generating device according to claim 33, wherein the surface state data on the grinding wheel is at least one of first surface state data corresponding to an affected layer state of the workpiece, second surface state data corresponding to surface quality of the workpiece, and third surface state data corresponding to a chatter mark state of the workpiece (Bandoh [0062-65] “machining-state calculation unit 53 calculates the surface unevenness of the workpiece W -- tool 1 wobbles, chattering vibration occurs in the tool 1, and at least one of the tool 1 and the workpiece W slightly vibrates” [0088-89] “machining state data of the workpiece W is calculated in real time based on the state quantity data acquired during the machining of the workpiece W” [0032] “computer-aided-design (CAD) data holding unit 60” [abstract] see Fig. 1-8; surface unevenness as surface state, updated data as second surface data).

As to claim 35, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses The grinding machine operation command data adjustment model generating device according to any one of claim 27, wherein: 
the grinding quality data on the workpiece is grinding quality which is estimated by a grinding quality estimating device; the grinding quality estimating device includes a grinding quality estimation model generating device (Bandoh [0088-89] “machining state data of the workpiece W is calculated in real time based on the state quantity data acquired during the machining of the workpiece W - includes the error data indicating the shape error variation of the workpiece W with respect to the target shape, and indicates the machining quality of the workpiece W” [0062-65] “machining-state calculation unit 53 calculates the surface unevenness of the workpiece W -- tool 1 wobbles, chattering vibration occurs in the tool 1, and at least one of the tool 1 and the workpiece W slightly vibrates” [0032] “computer-aided-design (CAD) data holding unit 60” [abstract] see Fig. 1-8; machining quality as grinding quality); 
at least one of first measured data indicating a state of a structural member of the grinding machine and second measured data associated with a grinding region (Bandoh [0032] “control system 200 includes a control device 50, a first motor 12, a rotational speed sensor 14, a third motor 31, a position sensor 32, a second motor 23, a rotational angle sensor 24, and a computer-aided-design (CAD) data holding unit 60” [0043-46] [abstract] see Fig. 1-8, plurality of sensors for acquiring the measured data including structure and machining and during the machine operating time), and 
the grinding quality estimation model generating device further includes a first learning model generating unit configured to generate a first learning model for estimating grinding quality of the workpiece by machine learning using the measured data associated with the plurality of workpieces as first learning input data data (Takigawa [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] [0045-56] see Fig. 1-8, learning model to predict the condition as quality estimation); and 
the grinding quality estimating device further includes a grinding quality estimating unit configured to estimate grinding quality of a new workpiece using the first learning model and estimation input data which is the measured data in the (Takigawa [0021-23] “learning model for learning laser machining condition data - learning model update unit that updates the learning model according to the difference” [abstract] [0045-56] see Fig. 1-8, update learning model provides predicted as new workpiece).

As to claim 36, the combination of Bandoh and Takigawa disclose all the limitations of the base claims as outlined above.  
The combination further discloses A grinding machine operation command data updating device comprising: 
the grinding machine operation command data adjustment model generating device according to claim 27; and 
an operation command data adjusting unit configured to adjust the operation command data using the operation command data associated with grinding of a new workpiece, the grinding quality data on the new workpiece, the incentive, and the third learning model (Bandoh [0032] “control system 200 includes a control device 50, a first motor 12, a rotational speed sensor 14, a third motor 31, a position sensor 32, a second motor 23, a rotational angle sensor 24, and a computer-aided-design (CAD) data holding unit 60” [0043-46] [abstract] see Fig. 1-8, element 50 controller to provide operation command based on the plurality of predicted data of learning model).
	

Citation of Pertinent Prior Art
It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2141.02 VI. PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, i.e., as a whole and 2123.
Allowable Subject Matter
 	Claim 11 and 37 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 12-18 are also considered objected as being dependent on the dependent claim 11. 
Therefore, the independent claims will be allowable if they are amended by incorporating the objected claim(s) providing no double patenting and 112 issue and cancelling the incorporated objected claim(s). 
Examiner’s note: Each application is restricted to only one invention. See MPEP 802. There are two independent claims of device/apparatus. The limitations of amended independent claims should be mirror to each other to avoid the restriction requirement.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art made of record:
Kiyama, USPGPub No. 20190291270 A1.
Yamamoto, USPGPub No. 20190210176 A1. 
Boccadoro, et al. USPGPub No. 20180147645 A1. 
Kurokawa, USPGPub No. 20190299406 A1.
Tamai, et al., USPGPub No. 20180264613 A1.
Hercke, et al. USPGPub No. 20020009221 A1. 
Kasuga, et al. USPGPub No. 20140033830 A1. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Md Azad whose telephone number is (571)272-0553.  The examiner can normally be reached on Mon-Thu 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571)272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/Md Azad/
Primary Examiner, Art Unit 2119.